Citation Nr: 1612685	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for edema of the feet.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include mild chronic posttraumatic stress disorder and depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2011, July 2013, and November 2015, the Board remanded the issues for further evidentiary development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Veteran was scheduled for a Travel Board Hearing on August 17, 2011.  The Veteran failed to appear for the hearing and failed to explain her absence.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of service connection for edema of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a chronic obstructive pulmonary disease (COPD) disability.

2.  A depressive disorder not otherwise specified is attributable to service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A depressive disorder not otherwise specified was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2005.  Although the July 2005 letter did not contain an explanation of how VA determines the effective date, the Veteran was sent a letter in August 2008 in conjunction with different claims that contains such information.  Accordingly, the Veteran has not been prejudiced by the lack of such notice in the July 2005 letter.  The claim was last adjudicated in February 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

The July 2013 Board remand directed that the Veteran be afforded VA examinations with respect to the issues of COPD and an acquired psychiatric disorder.  In October 2013, VA afforded the Veteran such examinations.  In those examinations, the VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The July 2013 remand also directed the AOJ to associate outstanding VA clinical records with the claims file and to assist the Veteran in obtaining relevant treatment records from Hope of South Texas.  Subsequently, VA treatment records from November 2011 to December 2015 were associated with the claims file.  In a September 2013 correspondence, VA requested the Veteran return a signed authorization for release of records from Hope of South Texas.  No signed authorization has been returned.  In February 2016, the Veteran submitted a statement stating that she had no additional evidence to provide and that VA should proceed with adjudication of the claims.

The September 2011 Board remand directed the AOJ to clarify which issues the Veteran wished to appeal.  The November 2015 Board remand directed the AOJ to readjudicate the claims.  Such actions have subsequently been performed.  Based on all of the foregoing actions pursuant to Board remands, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder because she was treated for anxiety in service and because she suffered a military sexual trauma in service.  Diagnoses of posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified were rendered as a result of the October 2013 VA examination.  Accordingly, the Veteran has a current disability.

Service treatment records note an impression of "anxiety reaction" in March 1970 after the Veteran complained of a burning sensation secondary to eating spicy foods.  The separation examination found a normal clinical psychiatric evaluation.  The Veteran stated that her health was in excellent condition at the time, and she denied frequent or terrifying nightmares, depression, excessive worry, and nervous trouble of any sort.

An October 2005 VA examination shows the Veteran reporting that mental symptoms began in 1969, that she was having trouble sleeping for 35 years, and that she experienced current intense anxiety.  The Veteran also reported that during her military service, she did not have any adjustment problems.  The Veteran further reported that she was injured during her employment as a nurse in 2000 and has not worked since.  The examiner found the Veteran a reliable historian.  The examiner diagnosed the Veteran with generalized anxiety disorder.  The examiner did not provide an opinion as to whether the disorder was related to service.

The report of the October 2013 VA examination states that the Veteran had a depressed mood that was related to many things such as her many medical issues, inability to forget the rape in the military, poor relations with her children and her financial troubles.  The examiner found the Veteran very talkative and hard to interview.  The examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that depressive disorder not otherwise specified (NOS) is causally related to events suffered in service.  The examiner explained that the Veteran stated that she became very depressed and had overlapping symptoms of posttraumatic stress disorder (PTSD) after her gang rape in the service.  The examiner noted that the Veteran is under treatment for her mental conditions and still has some mild symptoms.  The examiner also found that it was not possible to differentiate what symptoms were attributable to each of the PTSD and depressive disorder diagnoses because symptoms overlap.

In November 2011 VA treatment records, the Veteran was reported to have discussed how military sexual trauma occurred twice in service.  The Veteran stated that she wrote down some of her bothersome memories and then shredded the paper.

Based on the review of the record, the Board finds that service connection for depressive disorder not otherwise specified is warranted.  The October 2013 VA examination is probative evidence of a current depressive disorder disability and a link to military sexual trauma in service.  The examiner's opinion implies that he found the Veteran's claim of military sexual trauma to be credible.  In reaching this conclusion, the Board acknowledges that the Veteran's contemporaneous service records do not document a physical assault.  Nevertheless, the type of assault described by the Veteran is the type that would not ordinary be reflected in the service records.  Further, to add to the Veteran's credibility, she consistently reported the trauma in VA treatment and was shown to have written down her memories of the trauma.  Accordingly, giving the Veteran the benefit of the doubt, the Board concludes that the Veteran was assaulted during service and has a current acquired psychiatric disorder as a result of inservice personal assault.   Accordingly, the elements of service connection for a depressive disorder NOS are established and a grant of service connection is warranted.

Chronic Obstructive Pulmonary Disease

The Veteran claims that she is entitled to service connection for COPD because she suffered pneumonia during basic training.  See e.g. December 2007 VA Form 9.

In this case, the Board finds the Veteran does not have a current disability.  A review of private and VA treatment records over the entire appeal period shows that nearly all of them report generally that the lungs were clear to auscultation.  For instance, December 2011 chest X-rays showed no active disease, no congestion, pneumonia or pleural effusion.  May 2012 VA treatment records show pulmonary function tests performed for the complaint of shortness of breath showed normal spirometry and normal diffusion.  October 2015 chest X-rays showed the lungs were clear and free of acute infiltrate or consolidation.

An October 2013 VA examination was performed.  The examination report indicates that the Veteran does not have a respiratory condition.  Pulmonary function tests were performed for the examination.  The examiner stated that there was no pulmonary abnormality and no current symptoms (subjective findings) of a chronic respiratory condition such as COPD to render an opinion regarding a chronic disability related to military service.  The examiner further stated that the reduction in diffusion capacity is due to body habitus, which, when corrected for alveolar ventilation, the diffusion capacity was normal.

The exceptions to the foregoing include a February 2005 private treatment record in which the Veteran was examined for cough, nasal congestion and sinus pressure.  She was diagnosed with the flu and pharyngitis.  In March 2005, a private chest X-ray report indicated that there were diffuse increased interstitial markings throughout both lungs which may be chronic.  However, the report noted that there were no prior films available for comparison.

An October 2005 VA examination provided a diagnosis of COPD, noting the subjective factor was "history" of disease, and that the objective factor was pulmonary function tests.  The examiner presented the pulmonary function test results without opinion as to their interpretation.  On his physical examination, he found breath sounds were symmetric with no rhonchi or rales.  Expiratory phase was within normal limits.  He claimed that the pulmonary function tests were consistent with his clinical examination.  He offered no opinion as to whether COPD was related to service.  Finally, a July 2012 private treatment record noted crackles of both bases on lung exam.  Chest X-ray showed bibasilar crowding.

Although the October 2005 VA examiner rendered a diagnosis of COPD and a couple of medical records indicated lung abnormalities, the Board finds that the overwhelming majority of the evidence shows there is no abnormality of the Veteran's lungs.  There are numerous records showing clear lungs, and several chest X-rays showing the same.  On the other hand, there is one X-ray report questioning its own findings because of a lack of a comparison study, and there was one VA medical opinion diagnosing COPD without indication of review of the record.  The Board finds the October 2013 VA examination report highly probative as the examiner gave a reasoned opinion that is consistent with the majority of the evidence of record.  For this reason it is more probative than medical records to the contrary.  The Board further finds the probative value of the October 2013 examination, as well as the many treatment records showing no lung abnormality, is greater than the probative value of the Veteran's assertions that she is entitled to service connection for COPD due to pneumonia in service.  The Board so finds because the medical providers have greater training, knowledge and experience than does the Veteran in assessing medical etiologies.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran has a current respiratory disorder.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for depressive disorder not otherwise specified is granted.

Service connection for COPD is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for edema of the feet.  See 38 C.F.R. § 19.9 (2015).  The Veteran was afforded an October 2013 VA examination.  Therein, the examiner reported that there were no subjective or objective findings of edema in either foot or leg to render an opinion regarding a chronic disability related to military service.  The Board notes that the Veteran filed her claim in June 2005.  The record since that time reveals that the Veteran had several instances of objective findings of edema of the lower extremities.  See e.g. October 2005 VA examination, August 2010 private treatment records, July 2012 private treatment records, and August 2014 private treatment records.  Moreover, service treatment records for April 1969 show treatment for swelling of feet and ankles.  May 1969 service treatment records show pitting edema.

Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  Accordingly, as the examiner did not comment on whether the instances of edema of the feet during the appeal period constitute a current disability, and if so, whether said disability was related to the Veteran's active duty service, a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion with respect to the Veteran's claimed edema of the feet as follows:

a) After a review of the claims file, the reviewer should identify any acquired disability associated with edema of the feet at any time during the appeal period (June 2005 to the present), considering at a minimum the following:

 i)  The April and May 1969 service treatment for edema of the feet;
ii)  October 2005 VA examination;
iii) August 2010, July 2012, and August 2014 private treatment records.

b) If any such disability is found to exist during the appeal period (June 2005 to the present), then the reviewer should state whether each said disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to active service.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


